EXHIBIT 10.3

UNITED STATIONERS INC.

2004 LONG-TERM INCENTIVE PLAN

Performance Based Restricted Stock Unit Award Agreement

This Restricted Stock Unit Award Agreement (this “Agreement”), dated
                        , (the “Award Date”), is by and between «First_Name»
«Last_Name» (the “Participant”), and United Stationers Inc., a Delaware
corporation (the “Company”). Any term capitalized but not defined in this
Agreement will have the meaning set forth in the Company’s 2004 Long-Term
Incentive Plan (the “Plan”).

In the exercise of its discretion to grant awards under the Plan, the Committee
has determined that the Participant should receive an award of restricted stock
units (“Units”) under the Plan, on the following terms and conditions:

 

1. Grant. The Company hereby grants to the Participant a Restricted Stock Unit
Award (the “Award”) consisting of XX Units (the “Target Number of Units”),
subject to possible increase to as many as YY Units (the “Maximum Number of
Units”) depending on the degree to which the Company has satisfied the
performance-based objectives specified in Appendix A to this Agreement. Each
Unit that vests represents the right to receive one share of the Company’s
common stock as provided in Section 5 of this Agreement. The Award will be
subject to the terms and conditions of the Plan and this Agreement.

 

2. No Rights as a Stockholder. The Units granted pursuant to this Award do not
entitle the Participant to any rights of a stockholder of the Company’s
Stock. The Participant’s rights with respect to the Units shall remain
forfeitable at all times until satisfaction of the vesting conditions set forth
in Section 3 of this Agreement.

 

3. Vesting; Effect of Date of Termination. For purposes of this Agreement,
“Vesting Date” means any date, including the Scheduled Vesting Dates (as defined
below), on which Units subject to this Award vest as provided in this Section 3.

 

  (a) (Subject to paragraphs 3(b) through 3(f), a portion of the Participant’s
Units will be eligible to vest on each of March 1,             , March 1,
             and March 1,              (the “Scheduled Vesting Dates”). Units
will vest on a Scheduled Vesting Date (i) if the Participant’s Date of
Termination has not occurred before that Scheduled Vesting Date, and (ii) only
to the extent the Units have been earned as provided in Section 4 during the
applicable performance period from January 1,              to the most recent
December 31 prior to that Scheduled Vesting Date. The following table summarizes
the dates, time periods and corresponding terminology relevant to this Award:

 

Performance Period

 

Applicable Determination Date

 

Applicable Scheduled Vesting Date

1/1/            – 12/31/            

  December 31,               March 1,             

1/1/            – 12/31/            

  December 31,                March 1,             

1/1/            – 12/31/            

  December 31,                March 1,             

The period from March 1,              through March 1,              is referred
to as the “Vesting Period.” If the Participant’s Date of Termination occurs for
any reason during the Vesting Period, the Participant’s Units that have not yet
vested will be forfeited on and after the Participant’s Date of Termination,
except as provided in paragraphs 3(b) through 3(f).

 

  (b) If the Participant’s Date of Termination occurs during the Vesting Period
by reason of the Participant’s death or Permanent and Total Disability (as
defined in paragraph 3(g)), a portion of the then unvested Units subject to this
Award will become vested as of the Participant’s Date of Termination. That
portion shall be equal to a number of Units determined by multiplying the lesser
of (i) one-third of the Target Number of Units or (ii) the Target Number of
Units not yet vested immediately prior to the Participant’s Date of Termination,
by a fraction, the numerator of which shall be the number of whole months
elapsed from the most recent March 1 prior to the Date of Termination, and the
denominator of which shall be twelve. Any remaining Units subject to this Award
that do not vest as provided in this paragraph shall be forfeited.

 

  (c)

If the Participant’s Date of Termination occurs during the Vesting Period by
reason of the Participant’s Retirement (as defined in paragraph 3(j)), then the
unvested Units at that time will continue to vest on the remaining Scheduled
Vesting Dates to the extent that the Units have been earned as provided in
Section 4 during the Performance Period corresponding to each such Scheduled
Vesting Date, but only if the following conditions have been satisfied: (i) the
Participant has provided the Company with written notice of his or her intent to
retire at least 3 months prior to the Participant’s Date of Termination (but
such advance notice shall not be required if Retirement occurs as a result of
Participant’s involuntary separation from service without Cause, Participant’s
death or Disability, or Participant’s separation from service for Good Reason);
and (ii) the Participant executes prior to such Date of Termination a



--------------------------------------------------------------------------------

  release of claims and an agreement not to compete in such forms as the Company
may prescribe. If these conditions are not satisfied prior to Participant’s Date
of Termination, any unvested Units as of the Date of Termination shall be
forfeited.

 

  (d) If a Change of Control occurs during the Vesting Period and prior to the
Participant’s Date of Termination, then a portion of the then unvested Units
will become fully vested as of the date of such Change of Control. That portion
shall be equal to the greater of (i) 50% of the Target Number of Units not yet
vested immediately prior to the Change of Control, or (ii) an amount determined
by multiplying 50% of the Target Number of Units not yet vested immediately
prior to the Change of Control by the Performance Factor (determined as provided
in Appendix A) for the Performance Period associated with the most recent
Scheduled Vesting Date (if any) prior to the date of the Change in Control. The
remaining Units subject to this Award that do not vest in accordance with the
previous sentence shall remain subject to the vesting provisions of this
Agreement, with all Units that have vested as a result of the Change of Control
deemed Earned Units for purposes of applying the formula specified in Appendix
A.

 

  (e) If, during the Vesting Period but within two years after a Change of
Control described in paragraph 3(d), the Participant’s Date of Termination
occurs by reason of the involuntary termination of the Participant’s employment
by the Company or its Subsidiaries without Cause or by the Participant for Good
Reason (as defined in paragraph 3(h)), all of the Target Number of Units that
did not vest as a result of the Change of Control as provided in paragraph
3(d) will vest as of the Participant’s Date of Termination.

 

  (f) If the Participant’s Date of Termination occurs during the Vesting Period
and during an Anticipated Change of Control by reason of the involuntary
termination of the Participant’s employment by the Company or its Subsidiaries
without Cause or by the Participant for Good Reason, and a Change of Control
then occurs within two years following the Participant’s Date of Termination, a
number of shares of Stock equal to the portion of the Target Number of Units
forfeited on the Participant’s Date of Termination (subject to paragraph
5.2(f) of the Plan) shall be issued to the Participant on a fully vested basis
promptly, but in no event later than two and one-half months after the end of
the calendar year in which the Change of Control occurred.

 

  (g) For purposes of this Agreement, the term “Permanent and Total Disability”
means the Participant’s inability, due to illness, accident, injury, physical or
mental incapacity or other disability, effectively to carry out his duties and
obligations as an employee of the Company or its Subsidiaries or to participate
effectively and actively as an employee of the Company or its Subsidiaries for
90 consecutive days or shorter periods aggregating at least 180 days (whether or
not consecutive) during any twelve-month period.

 

  (h) For purposes of this Agreement, “Good Reason” shall mean: (i) any material
breach by the Company of this Agreement or of any employment agreement with the
Participant without Participant’s written consent, (ii) any material reduction,
without the Participant’s written consent, in the Participant’s duties,
responsibilities or authority; provided, however, that for purposes of this
clause (ii), neither (A) a change in the Participant’s supervisor or the number
or identity of the Participant’s direct reports, nor (B) a change in the
Participant’s title, duties, responsibilities or authority as a result of a
realignment or restructuring of the Company’s executive organizational chart nor
(C) a change in the Participant’s title, duties, responsibilities or authority
as a result of a realignment or restructuring of the Company shall be deemed by
itself to materially reduce Participant’s duties, responsibilities or authority,
as long as, in the case of either (B) or (C), Participant continues to report to
either the supervisor to whom he or she reported immediately prior to the Change
of Control or a supervisor of equivalent responsibility and authority; or
(iii) without Participant’s written consent: (A) a material reduction in the
Participant’s base salary, or (B) the relocation of the Participant’s principal
place of employment more than fifty (50) miles from its location on the date of
a Change in Control. For purposes of this Agreement, a Change of Control, alone,
does not constitute Good Reason. Furthermore, notwithstanding the above, the
occurrence of any of the events described above will not constitute Good Reason
unless the Participant gives the Company written notice within thirty (30) days
after the initial occurrence of any of such events that the Participant believes
that such event constitutes Good Reason, and the Company thereafter fails to
cure any such event within sixty (60) days after receipt of such notice.

 

  (i) For purposes of this Agreement, a Date of Termination shall be deemed to
have occurred only if on such date the Participant has also experienced a
“separation from service” as defined in the regulations promulgated under
Section 409A of the Internal Revenue Code, as amended (the “Code”).

 

  (j) For purposes of this Agreement, “Retirement” means the Participant’s
separation from service (as defined in the regulations promulgated under Code
Section 409A) occurring after the Participant has reached age 60 and has
completed at least 10 years of Service with the Company and its Subsidiaries.

 

  (k) For purposes of this Agreement, a Change of Control shall be deemed to
have occurred only if such event would also be deemed to constitute a change in
ownership or effective control, or a change in the ownership of a substantial
portion of the assets, of the Company under Code Section 409A.

 

 

March              Long-Term Incentive Grant    Page 2 of 4



--------------------------------------------------------------------------------

Except as otherwise specifically provided, the Company will not have any further
obligations to the Participant under this Agreement if the Participant’s Units
are forfeited as provided herein.

 

4. Earned Units. The number of Units subject to this Award that the Participant
will be deemed to have earned (“Earned Units”) and that are eligible for vesting
as of each Scheduled Vesting Date during the Vesting Period will be determined
by the extent to which the Company has satisfied the performance-based
objectives for the Performance Period ending on the applicable Determination
Date as set forth in Appendix A to this Agreement. The portion of the Units
subject to this Award that will be deemed Earned Units as of each Scheduled
Vesting Date during the Vesting Period will be determined according to the
formula specified in Appendix A, but in no event will the cumulative number of
Units that are deemed Earned Units as of any Scheduled Vesting Date during the
Vesting Period exceed the Maximum Number of Units. Any Units that are not earned
and do not vest as of either of the first two Scheduled Vesting Dates during the
Performance Period solely because of the failure to fully satisfy an applicable
performance-based objective shall remain eligible to be earned and to vest as of
a subsequent Scheduled Vesting Date during the Vesting Period. Any Units that
are not earned and do not vest as of the last Scheduled Vesting Date will be
forfeited.

 

5. Settlement of Units. After any Units vest pursuant to Section 3, the Company
will promptly, but in no event later than two and one-half months after the
Vesting Date, cause to be issued to the Participant, or to the Participant’s
beneficiary or legal representative in the event of Participant’s death, one
share of Stock in payment and settlement of each vested Unit. Such issuance
shall be evidenced by a stock certificate or appropriate entry on the books of
the Company or a duly authorized transfer agent of the Company, shall be subject
to the tax withholding provisions of Section 6, and shall be in complete
satisfaction of such vested Units. If the Units that vest include a fractional
Unit, the Company will round the number of vested Units down to the nearest
whole Unit prior to issuance of the shares as provided herein. Notwithstanding
the foregoing, if any amount shall be payable with respect to this Award as a
result of the Participant’s “separation from service” at such time as the
Participant is a “specified employee” (as those terms are defined in regulations
promulgated under Code Section 409A) and such amount is subject to the
provisions of Code Section 409A, then no payment shall be made, except as
permitted under Code Section 409A, prior to the first day of the seventh
calendar month beginning after the Participant’s separation from service (or the
date of Participant’s earlier death), or as soon as administratively practicable
thereafter.

 

6. Tax Matters. The Committee may require the Participant, or the alternate
recipient identified in Section 5, to satisfy any potential federal, state,
local or other tax withholding liability. Such liability must be satisfied at
the time such Units are settled in shares of Stock. At the election of the
Participant, and subject to such rules and limitations as may be established by
the Committee from time to time, such withholding obligations may be satisfied:
(i) through a cash payment by the Participant, (ii) through the surrender of
shares of Stock that the Participant already owns (provided, however, to the
extent shares described in this clause (ii) are used to satisfy more than the
minimum statutory withholding obligation, as described below, then payments made
with shares of Stock in accordance with this clause (ii) shall be limited to
shares held by the Participant for not less than six months prior to the payment
date), (iii) through the surrender of shares of Stock to which the Participant
is otherwise entitled in respect of the Award under this Agreement; provided,
however, that such shares under this clause (iii) may be used to satisfy not
more than the minimum statutory withholding obligation of the Company or
applicable Subsidiary (based on minimum statutory withholding rates for federal,
state and local tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income), or (iv) any combination of clauses (i),
(ii) and (iii); provided, however, that the Committee shall have sole discretion
to disapprove of an election pursuant to any of clauses (ii)-(iv) and that the
Committee may require that the method of satisfying such an obligation be in
compliance with Section 16 of the Exchange Act (if the Participant is subject
thereto) and any other applicable laws and the respective rules and regulations
thereunder. Any fraction of a share of Stock which would be required to satisfy
such an obligation will be disregarded and the remaining amount due will be paid
in cash by the Participant.

 

7. Compliance with Laws. Despite the provisions of Section 5 hereof, the Company
is not required to issue or deliver any certificates for shares of Stock if at
any time the Company determines that the listing, registration or qualification
of such shares upon any securities exchange or under any law, the consent or
approval of any governmental body or the taking of any other action is necessary
or desirable as a condition of, or in connection with, the issuance or delivery
of the shares hereunder in compliance with all applicable laws and regulations,
unless such listing, registration, qualification, consent, approval or other
action has been effected or obtained, free of any conditions not acceptable to
the Company.

 

8. No Right to Employment. Nothing herein confers upon the Participant any right
to continue in the employ of the Company or any Subsidiary.

 

9. Nontransferability. Except as otherwise provided by the Committee or as
provided in Section 5, and except with respect to shares of Stock issued in
settlement of vested Units, the Participant’s interests and rights in and under
this Agreement may not be assigned, transferred, exchanged, pledged or otherwise
encumbered other than as designated by the Participant by will or by the laws of
descent and distribution. Issuance of shares of Stock in settlement of Units
will be made only to the Participant; or, if the Committee has been provided
with evidence acceptable to it that the Participant is legally incompetent, the
Participant’s personal representative; or, if the Participant is deceased, to
the designated beneficiary or other appropriate recipient in accordance with
Section 5 hereof. The Committee may require personal receipts or endorsements of
a Participant’s personal representative, designated beneficiary or alternate
recipient provided for herein, and the Committee shall extend to those
individuals the rights otherwise exercisable by the Participant with regard to
any withholding tax election in accordance with Section 6 hereof. Any effort to
otherwise assign or transfer any Units or any rights or interests therein or
thereto under this Agreement will be wholly ineffective, and will be grounds for
termination by the Committee of all rights and interests of the Participant and
his or her beneficiary in and under this Agreement.

 

 

March              Long-Term Incentive Grant    Page 3 of 4



--------------------------------------------------------------------------------

10. Administration and Interpretation. The Committee has the authority to
control and manage the operation and administration of the Plan. Any
interpretations of the Plan by the Committee and any decisions made by it under
the Plan are final and binding on the Participant and all other persons.

 

11. Governing Law. This Agreement and the rights and obligations hereunder shall
be governed by and construed in accordance with the laws of the state of
Delaware, without regard to principles of conflicts of law of Delaware or any
other jurisdiction.

 

12. Sole Agreement. Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to all of the terms and conditions
of the Plan (as the same may be amended in accordance with its terms), a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company. In addition, this Agreement and the Participant’s rights hereunder
shall be subject to all interpretations, determinations, guidelines, rules and
regulations adopted or made by the Committee from time to time pursuant to the
Plan. This Agreement is the entire agreement between the parties to it with
respect to the subject matter hereof, and supersedes any and all prior oral and
written discussions, commitments, undertakings, representations or agreements
(including, without limitation, any terms of any employment offers, discussions
or agreements between the parties).

 

13. Binding Effect. This Agreement will be binding upon and will inure to the
benefit of the Company and the Participant and, as and to the extent provided
herein and under the Plan, their respective heirs, executors, administrators,
legal representatives, successors and assigns.

 

14. Amendment and Waiver. This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement
between the Company and the Participant without the consent of any other
person. No course of conduct or failure or delay in enforcing the provisions of
this Agreement will affect the validity, binding effect or enforceability of
this Agreement.

IN WITNESS WHEREOF, the Company has duly executed this Agreement as of the Award
Date.

 

Very truly yours, UNITED STATIONERS INC. By:   Charles Crovitz Chairman of the
Board

 

 

March              Long-Term Incentive Grant    Page 4 of 4



--------------------------------------------------------------------------------

Appendix A

Performance-Based Restricted Stock Unit Award Agreement

Earned Units and Performance-Based Objectives

 

 

March 2011 Long-Term Incentive Grant    Page 1 of 2